DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1,7,10 and 14are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanzgiri et al (WO98/11626).
Sanzgiri et al discloses an antenna system (Fig.2), comprising: a radiation array (35), comprising a transmit antenna element group (5) and a receive antenna element group (11) that are separately disposed, wherein the transmit antenna element group is configured to transmit a signal, and the receive antenna element group is configured to receive a signal;
a transceiver (not shown but coupled to feed lines to and from the base station), comprising a transmit module and a receive module; and
a filter bank, comprising a first-type filter (37)  and a second-type filter (45), wherein the first-ty pe filter is connected in between the transmit antenna element group and the transmit module, and the second-type filter is connected in between the receive antenna element group and the receive module.

Claim 7.


Claim 10. 
Sanzgiri et al discloses that the transmit antenna element group and the receive antenna element group each comprise at least one radiation oscillator.  See page 8 describing radiating antenna elements. 

Claim 14.
Sanzgiri et al discloses the antenna system and a radio frequency module connected to the antenna system are in a base station.   See page 4.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

5.	Claims 2,3,5,6 are rejected under 35 U.S.C. 103 as being unpatentable over Sanzgiri et al (WO98/11626) in view of Thomas et al (WO02/39541).
Claim 2. 
Sanzgiri et al discloses all the subject matter claimed but that the radiation array comprises M columns of transmit antenna element groups and N columns of receive antenna element groups, and in the M columns of transmit antenna element groups and the N columns of receive antenna element
Thomas et al teaches a plurality of columns of TX antenna elements and RX antenna elements.  See Fig. 12 and page 13 describing a plurality of transmit array elements (12) and a plurality of receive array elements (30)  for the purpose of achieving a desired beam pattern (page 12:4-6).  Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to arrange the transmit antenna elements and the receive antenna elements of Sanzgiri et al in columns to provide a particular beam pattern as taught by Thomas et al.  Fig. 12 of Thomas et al further shows that  a column spacing between any two columns of adjacent antenna element groups is greater than 0, wherein both M and N are integers greater than 1.

Claims 3 and 5.
Thomas et al shows that  the two columns of adjacent antenna element groups comprise one column of transmit antenna element group and one column of receive antenna element group, 

Claim 6.
Sanzgiri et al discloses that the number of the columns of transmit antenna elements is the same as the number of the columns of the receive antenna elements (see Fig.12)  and they are shown to be interleaved in the radiation array in a ratio of 1:1.

6.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sanzgiri et al (WO98/11626) in view of Thomas et al (WO02/09541) as applied to claim 2 above, and further in view of Zhoa et al (WO2018/053698).

Claim 4.
Sanzgiri et al in view of Thomas et al discloses all the subject matter claimed except that the column spacing between any two columns of adjacent antenna element groups is less than or equal to 0.5L, wherein L is a center frequency wavelength of the antenna system.  Zhoa et al teaches that the column spacing between the adjacent two columns of the antenna elements is less than or equal to 0.5λ, and λ is the antenna operating wavelength of the center frequency of the array radiating element in the cell. See claim 10.   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to arrange the columns of antenna elements of Sanzgiri et al modified by Thomas et al such that the column spacing between any two columns of adjacent antenna element groups is less than or equal to 0.5L, wherein L is a center frequency wavelength of the antenna system as taught by Zhoa et al. 

Claim 11. 
Sanzgiri et al does not describe the types of antenna elements. Thomas et al discloses antenna elements may be one of a dipole antenna.  See page 9.   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to implement the antenna elements of Sanzgiri et al with dipoles as taught by Thomas et al. 

7.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanzgiri et al (WO98/11626) as applied to claim 7 above, and further in view of Gharvi et al (US 2018/0234120).
Sanzgiri et al  disclose all the claimed subject matter except that the feeding apparatus comprises dual- polarized slots or dual-polarized feeding pins.  Gharvi et al teaches an antenna array (Fig.4) composed of columns of antenna elements where dual polarized slot antenna may be used. Dual polarized antennas are known to provide good performances of broadband, low cross-polarization, and high isolation  See paragraph [0105] and Fig.17.   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application for the feeding line comprises dual- polarized slots as taught by Ghavari et al. 

8.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanzgiri et al (WO98/11626) as applied to claim 1 above, and further in view of Lea et al (US 2014/0184457).
Sanzgiri et al discloses all the claimed subject matter except that the filter bank comprises an integrated filter array. Lea et al teaches that filters may be integrated into antenna assemblies.  See paragraph [0177]. Thus, it would have been obvious to one skilled in the art prior to the .
9.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanzgiri et al (WO98/11626) as applied to claim 1 above, and further in view of Yoshioka et al (WO2019/053972).
Sanzgiri et al does not specify the material type  of the filters.  Yoshioka et al teaches dielectric filter may be used to antenna elements as its area may be reduced.  Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to use dielectric filters as taught by Yohioka et al. 

10.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanzgiri et al (WO98/11626)  as applied to claim 1 above, and further in view of Wang (US2019/0166603).
Sanzgiri et al  does not describe that  the antenna system is disposed in a frequency division duplex (FDD) system.  However, mobile or wireless communication system is well known to use FDD system.  Paragraph [0030] describing LTE_FDD.   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to use the antenna system of Sanzgiri et al in a mobile communication system employing FDD as taught by Wang. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632